ACCEPTED
                                                                                        04-14-00650-CV
                                                                             FOURTH COURT OF APPEALS
                                                                                  SAN ANTONIO, TEXAS
                                                                                   3/12/2015 3:28:10 PM
                                                                                          KEITH HOTTLE
                                                                                                 CLERK


                   CAUSE NO. 04-14-00650-CV
                                                                      FILED IN
             IN THE COURT OF APPEALS FOR THE 4th COURT OF APPEALS
                                                        SAN ANTONIO, TEXAS
          FOURTH DISTRICT OF TEXAS, SAN ANTONIO
                                                       03/12/2015 3:28:10 PM
   MICHAEL A. CERNY AND MYRA L. CERNY, INDIVIDUALLY       KEITH E. HOTTLE
    AND AS NEXT FRIEND OF CAMERON A. CERNY, A MINOR,            Clerk
                          APPELLANTS
                                 V.
  MARATHON OIL CORPORATION, MARATHON OIL EL, LLC AND
      PLAINS EXPLORATION & PRODUCTION COMPANY,
                           APPELLEES
                              APPEAL
                           th
               from the 218 Judicial District Court of
                        Karnes County, Texas
                 Trial Court No. 13-05-00118-CVK
              Honorable Stella Saxon, Judge Presiding

              APPELLANTS’ FIRST UNOPPOSED
  MOTION TO EXTEND TIME TO FILE APPELLANTS’ REPLY BRIEF


TO THE HONORABLE COURT OF APPEALS:

      Now come Appellants, MICHAEL A. CERNY AND MYRA L. CERNY,

INDIVIDUALLY AND AS NEXT FRIEND OF CAMERON A. CERNY, A

MINOR, and make this First Unopposed Motion to Extend Time to File

Appellants’ Reply Brief pursuant to Texas Rule of Appellate Procedure 10.5(b)

and respectfully request a 21-day extension of time to file their Appellants’ Reply

Brief, and show the following:

      1.    This appeal is from four separate orders signed August 14, 2014 by

the 218th Judicial District Court, Karnes County, Texas. Appellants’ Reply Brief is
currently due March 16, 2015.

      2.     The extension requested is required because Appellants’ undersigned

attorney, in addition to his regular practice, has been required to spend significant

time on the following matters, which has prevented him from being able to file the

Appellants’ Reply Brief by the existing deadline of March 16, 2015:

      A.     The death of an aunt, the funeral for whom was Friday, February 20,
             2015, in Jacksonville, Texas. This required Appellants’ counsel to
             drive approximately 7½ hours each way, and prevented Appellants’
             counsel from working on Thursday, February 19, Friday, February 20
             and Saturday, February 21.

      B.     The quarterly board meeting of the Texas ABOTA and CLE course in
             New Orleans from February 26-28, 2015. Appellants’ attorney is
             National Board Representative and Executive Committee Member of
             Laredo ABOTA Chapter. This prevented Appellants’ counsel from
             working from Wednesday, February 25 through Saturday, February
             28.

      C.     Appellants’ attorney’s primary practice is in Duval County, Texas,
             which is part of the 229th Judicial District, which includes Starr, Jim
             Hogg and Duval Counties. All Duval County District Court hearings
             are held during one docket week, which was the week of February 23,
             2015. This prevented Appellants’ attorney from working on this case
             Monday and Tuesday, February 23-24, 2015.

      D.     Appellants’ attorney filed a Reply to Response to Petition for Review
             in Cause No. 14-0892, Texas Supreme Court, on March 2, 2015.

      E.     Appellants’ attorney was required to take Thursday, March 5, 2015,
             off of work to travel to San Antonio to assist his mother with medical
             issues.

      F.     Appellants’ undesigned attorney is set for jury trial in the 229th
             District Court, Duval County, Texas, in Cause No. 14-CRD-07, State
            of Texas v. Joe William Meuret, Jr. The defendant is charged with a
            Second Degree Felony, the case is first on the docket and will go to
            trial.

      G.    In addition to the above, there has been the regular office practice of
            Appellants’ attorney.

      3.    Appellants’ undersigned attorney has conferred with opposing

counsel, who indicated that there was no opposition to this request.

      4.    Appellants request a 21-day extension of time to file their Appellants’

Reply Brief, from the current due date of March 16, 2015 to an extended due date

of April 6, 2015. A 30-day extension was granted to file Appellants’ Brief. No

prior extensions have been requested to file Appellants’ Reply Brief.

      Wherefore, Appellants request an extension of 21 days to file their

Appellants’ Reply Brief.

                                      Respectfully Submitted,

                                      David D. Towler, Attorney at Law
                                      P.O. Box 569
                                      410 E. Collins
                                      San Diego, TX 78384
                                      (361) 279-3368 - telephone
                                      (361) 279-2543 - telecopier
                                      Email: dtowler@dtowler.com


                                      By:   /s/ David D. Towler
                                            David D. Towler
                                            State Bar No. 20155300
                                      Attorney for Appellants
                             Certificate of Conference

       In accordance with Rule 10.1(a)(5), Texas Rules of Appellate Procedure, I
certify that I have conferred with James J. Ormiston, attorney for Plains
Exploration, Appellee, and Macey Stokes, attorney for Marathon Appellees, and
they are not opposed to this Motion.


                                       /s/ David D. Towler
                                       David D. Towler

                               Certificate of Service

      I certify that I have served a true and correct copy of the foregoing by the
following methods:

William K. Kroger,                     via eservice and email
Baker Botts L.L.P.
One Shell Plaza
910 Louisiana Street
Houston, TX 77002

Macey R. Stokes                        via eservice and email
Baker Botts L.L.P.
One Shell Plaza
910 Louisiana Street
Houston, TX 77002

James J. Ormiston,                     via eservice and email
Gray Reed & McGraw, P.C.
1300 Post Oak Blvd., Suite 2000
Houston, TX 77056

on this 12th day of March, 2015.


                                       /s/ David D. Towler
                                       David D. Towler